Title: To George Washington from Benjamin Lincoln, 10 January 1782
From: Lincoln, Benjamin
To: Washington, George


                  
                     Dear General
                     Philadelphia Jany 10th 1782
                  
                  As Sr Hy Clinton has requested leave that two officers, with cash for the prisoners might be suffered to pass to them I think it unnecessary that Captain Barcly and Lieutenant Hall should be indulged with the liberty of going into New York and intended to mention the matter to your Excellency that if you was of the same opinion our answer on the subject might be similar.
                  I have no doubt but Dr Ledyard is a Gentleman of meri, and that with other men of virtue he has suffered in the cause of his country—It would be a felicitating circumstance indeed if such could be amply rewarded but it is not now in the power of the States to do it.  An invitation is given to a number of Gentlemen sufficient to fill the Hospital department upon the late arrangement—The seniors in the department have been invited to continuethe supernumeraries therefore will be the  juniors—This much I supposed would be less injurious to the feelings of those who must retire than any other and as much for the public interest.
                  I do not see that any thing farther is to be done respecting the officers mentioned to your Excellency by General Parsons—Those who incline to retire will be entered as retiring officers those who do not must at present remain—If in the Spring the regiments should be compleatly filled, and those officers then not able to do duty the matter can be taken up and considered.
                  I will have the pleasure of calling to morrow evening.  I have the honor to be Dr General your affectionate humble servant
                  
                     B. Lincoln
                     
                  
               